          Case 6:18-cr-10099-EFM Document 125 Filed 08/16/19 Page 1 of 14




                        IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF KANSAS

UNITED STATES OF AMERICA,                     )
                                              )
                        Plaintiff,            )
                                              )
vs.                                           )       Case No. 6:18-cr-10099-EFM
                                              )
BRADLEY A. PISTOTNIK and                      )
DAVID DORSETT,                                )
                                              )
                        Defendants.           )

 MOTION TO COMPEL PRODUCTION OF DOCUMENTS AND INFORMATION BY
  XCENTRIC VENTURES, LLC AND CHANDLER AUTOMATED SYSTEMS, LLC

          Defendant David Dorsett (Dorsett) moves this Court for an order compelling non-parties

Xcentric Ventures, LLC (Xcentric) and Chandler Automated Systems, LLC (Chandler) to

produce documents and other information in this litigation. In support of this request, Dorsett

states:

          1.     Defendants Bradley A. Pistotnik (Pistotnik) and Dorsett have been indicted in part

for allegedly sending emails to email addresses associated with the website

www.theripoffreport.com, allegedly to cause that website to remove information about Pistotnik.

          2.     Xcentric is the owner of the website www.theripoffreport.com and receives email

support from Chandler, an IT company. Xcentric claims it has incurred damages of more than

$70,000 because of the emails. Chandler charged Xcentric those amounts for equipment and

labor, ostensibly to repair the damage the emails had caused.

          3.     The government has alleged that, by sending those emails, Pistotnik and Dorsett

violated 18 U.S.C. § 1030(a)(5)(A), which requires at least $5,000.00 in damage to the

recipient’s computer. The government further alleges that the emails themselves contained a
        Case 6:18-cr-10099-EFM Document 125 Filed 08/16/19 Page 2 of 14




threat that the same emails would be sent to advertisers of www.theripoffreport.com, and that

those emails would cause damage to those advertisers’ computers.

       4.      On November 15, 2018, this Court entered a Protective Order governing the

production of documents in this litigation. Doc. 57. Virtually all the documents that have been

produced in this litigation, including those at issue in this motion, have been produced pursuant

to that Protective Order.

       5.      For several months, Dorsett and Pistotnik have been attempting to obtain

documents and information from Xcentric and Chandler related to its alleged damages. This has

resulted in a growing list of motions, orders and status conferences.

       6.      At the last status conference, undersigned counsel outlined remaining issues with

the discovery from Xcentric and Chandler. This Court ordered Dorsett to file any motion to

compel related to Xcentric and Chandler by August 16, 2019.

                                          DISCUSSION

       By now, this Court is well apprised of the issues in this case. The government’s claims

against Pistotnik and Dorsett are that they (1) caused more than $5,000 in damage to Xcentric’s

computers through sending them emails, and (2) the emails contained an alleged threat to send

similar emails to Xcentric’s advertisers if a posting about Pistotnik was not removed (by statute,

those emails also would have to have the capacity to cause damage to the computers of those

advertisers). Therefore, the government’s claims depend on whether, and to what extent, these

emails cause damage to the computer that receives them.

       Dorsett’s position is these emails do not have the capacity to damage any modern-day

computer or email system and Xcentric’s claimed damages are either (1) the result of Xcentric

manufacturing damages to persuade law enforcement to bring charges, or (2) Chandler taking
        Case 6:18-cr-10099-EFM Document 125 Filed 08/16/19 Page 3 of 14




advantage of Xcentric and the situation to upgrade existing systems it uses for Xcentric and other

Chandler clients. Either way, the emails are not the devastating device they are claimed to be.

       To be sure, the emails Xcentric received are not a virus, worm, trojan, bot, or other

malicious code, and did have any attachments. They do not have the capacity to infect any

computer, encrypt information, or hold information hostage. They do not delete information or

do anything to the receiving computer, beyond what happens when any typical computer

receives any typical email message. They are emails of the most common variety, just like the

countless emails many of us receive for work and personal business.

       The government indicted Pistotnik and Dorsett based in part on Xcentric’s representation

to the FBI that the emails caused more than $70,000 in damage to Xcentric’s computers.

Through the supplemental disclosure of documents that Xcentric fought for months to keep

secret, it has become clear that Xcentric’s position is not genuine. At the time it was receiving

these emails, Xcentric’s internal IT person wrote that he could have dealt with the email-

situation with “a click of a button”. But he didn’t because, again in his own words, Xcentric

wanted to “have something to show authorities” and show the sender “who’s boss”. In other

words, Xcentric chose to let the emails continue because they wanted to build a criminal

prosecution against whomever was sending them; based what they chose to share with law

enforcement, they achieved their goal.

       Although Xcentric and its IT provider, Chandler, have now provided many of the

documents they should have provided months ago (and frankly, should have provided to law

enforcement before this case was considered for charges), they have not complied with this

Court’s orders and the rules governing what information can be withheld through various

privileges. Through this motion, Dorsett offers the Court what may be his last chance to obtain
        Case 6:18-cr-10099-EFM Document 125 Filed 08/16/19 Page 4 of 14




the information he has the right to receive in order to defend himself against a federal

prosecution built on what we now know were false or misleading representations by Xcentric to

federal law enforcement.

       Dorsett prays that this Court order Xcentric to produce the following documents and

information:

       1. Information redacted with no stated basis for the redaction.
       2. Information redacted on a claim of attorney-client privilege when no precise
          reason for the claim has been provided.
       3. Information redacted on a claim of attorney-client privilege when that privilege
          has been waived.
       4. Information redacted on a claim of attorney work product when Xcentric has
          failed to show that privilege applies.
       5. Information redacted on a claim of First Amendment protection.
       6. The sender information for emails for which the body of the email was
          produced.
       7. The following information regarding the computers that allegedly received the
          emails:
              a) The year, make and model of the computer
              b) The role of the computer at the company (i.e.: workstation, data server,
                  email server, etc.)
              c) Specifications about the computer, including hard drive capacity,
                  amount of data allocated, operating system and date of installation, user
                  accounts, and network configuration
              d) List of installed applications, including any and all email applications
                  that received the emails

Dorsett further prays that this Court order Chandler to produce the documents and information in

Category 7 for its systems.

       1. Xcentric Should Be Ordered to Produce Information Redacted with no Basis.

       Of the 3,925 pages Xcentric has produced, approximately 130 pages contain redactions

with no stated basis for them. Xcentric redacted information on the following documents—and

sometimes, as in the case of XCV Pistotnik000369-000373 and 000401-000408, redacted entire

documents—with no explanation whatsoever: XCV Pistotnik000213, 000219, 000223, 000234,

000241, 000246, 000252, 000318-000356, 000359-000374, 000401-000434, 000437, 000444,
        Case 6:18-cr-10099-EFM Document 125 Filed 08/16/19 Page 5 of 14




000448, 000452-000453, 000553, 000686, 000688, 000729, 000732, 000769, 000779, 000785-

000786, 000793, 001646, 001650, 001799, 001804, 001862-001863, 001894-001897, 001904,

001906-001908, 001941-001942, 002003-002004, and 002660.

       The party withholding or redacting a document based on a privilege bears the burden to

prove that the privilege applies to the document. Boyer v. Bd. of Cty. Comm’rs, 162 F.R.D. 687,

688 (D. Kan. 1995). Because Xcentric has offered no explanation why these documents were

held back, Xcentric should have to produce unredacted copies of them.

       2. Xcentric Should be Ordered to Produce Information Redacted on a Claim of
          Attorney-Client Privilege Where It Has not Met its Burden of Proof.

       Xcentric withheld information on at least 923 pages on grounds of attorney-client

privilege. The elements for the attorney-client privilege are:

       (1) Where legal advice of any kind is sought,
       (2) from a professional legal advisor in his capacity as such,
       (3) the communications relating to that purpose,
       (4) made in confidence,
       (5) by the client,
       (6) are at his instance permanently protected,
       (7) from disclosure by himself or by the legal advisor,
       (8) except the protection be waived.

Williams v. Sprint/United Mgmt. Co., No. 03-2200-JWL-DJW, 2006 WL 266599, at *2 (D. Kan.

Feb. 1, 2006), clarified on denial of reconsideration, No. 03-2200-JWL-DJW, 2006 WL

3694862 (D. Kan. Dec. 13, 2006). Xcentric bears the burden of proof to show that the privilege

applies. Boyer, 162 F.R.D. at 688. Xcentric only meets that burden “by an evidentiary showing

based on competent evidence,” and the burden “cannot be ‘discharged by mere conclusory or

ipse dixit assertions.’” Nat’l Union Fire Ins. Co., P.A. v. Midland Bancor, 159 F.R.D. 562, 567

(D. Kan. 1994) (citation omitted). Xcentric must make a “clear showing” that a privilege applies.

Ali v. Douglas Cable Communs., 890 F. Supp. 993, 994 (D. Kan. 1995); Peat, Marwick, Mitchell
        Case 6:18-cr-10099-EFM Document 125 Filed 08/16/19 Page 6 of 14




& Co. v. West, 748 F.2d 540, 542 (10th Cir. 1984). This means that Xcentric “must give a

detailed description of the documents to be protected ‘with precise reasons given for the

particular objection to discovery.’” Nat’l Union Fire Ins. Co., 159 F.R.D. at 567. Xcentric must

also “supply the court with sufficient information to enable the court to determine that each

element of the privilege is satisfied,” because “[a] failure of proof as to any element of the

privilege causes the claim of privilege to fail.” Kelling v. Bridgestone/Firestone, Inc., 157 F.R.D.

496, 497 (D. Kan. 1994).

       Although Xcentric redacted numerous documents on a claim of attorney-client privilege,

many of the redactions contain no “precise reasons” for its objections. Nat’l Union Fire Ins. Co.,

159 F.R.D. at 567. Nor do they contain any “evidentiary showing[s] based on competent

evidence”—the objections are all “mere conclusory or ipse dixit assertions,” which courts in the

District of Kansas consistently reject. Id. The problematic objections are as follows:

       •   XCV Pistotnik00257-000265: Xcentric’s explanation for these objections in its
           privilege log simply reads, “Notes of conversation between attorney-client.”

       •   XCV Pistotnik000380-000392: The privilege log for these almost completely
           redacted documents reads, “Emails between attorney-client.”

       •   XCV Pistotnik000435-000436: The log simply states, “Notes of meeting
           between attorney-client.”

       •   XCV Pistotnik000504: The privilege log only states, “Emails between attorney-
           client.”

       •   From XCV Pistotnik000707 to 001242, Xcentric withheld more than 300
           documents under the explanation, “Email among counsel and client re legal
           analysis of Pistonik’s production of confidential documents NOT under seal
           and attachments re same.” Xcentric offers no credible explanation for its
           assertion of privilege over the hundreds of documents attached to the emails.

       •   XCV Pistotnik001834-001836, 001848-001850, 001856-001861, 001884-
           001893, 001898-001903, 001913-001918, 001925-001929, and 001999-
           002003: Xcentric’s log just says, for these completely redacted documents,
        Case 6:18-cr-10099-EFM Document 125 Filed 08/16/19 Page 7 of 14




           “Attorney/client communications and attorney work product related to
           production response to subpoena.”

       •   XCV Pistotnik001944-001997: the log simply says, “Attorney invoices with
           notes of client communications.”

       •   XCV Pistotnik002064: the log only says, “Attorney/Client communication -
           legal advice.”

       •   XCV Pistotnik002687-002688: the log just describes the documents as “Emails
           between attorneys Adam Kunz and Maria Speth re: Pistotnik investigation.”

       •   XCV Pistotnik003020-003288, 003290-003317, 003319-003367, 003386-
           003403, 003531-003533, 003538-003543, 003555-003558, 003563-003575,
           003610-003614, 003623-003629, 003633-003650, 003663-003717, and
           003789-003880: the log just says, for these missing documents, “emails
           between client and legal department/attorneys re case matters/strategy.”

       •   XCV Pistotnik003884-003904: the log states, “Emails between client and legal
           department/attorneys re issues with the Victim Notification System (VNS) and
           related discussions.”

No evidentiary showing supports any of these conclusory assertions of privilege, so Dorsett has

no way to determine whether the privilege applies, and in particular, whether these

communications relate to legal advice or were made in confidence. See Williams, 2006 WL

266599, at *2. Xcentric had a well-recognized burden of proof in responding to Dorsett’s

requests, and it did not meet that burden. Xcentric should have to produce unredacted copies of

the above documents.

       3. Xcentric Should be Ordered to Produce Information Redacted on a Claim of
          Attorney-Client Privilege where It Has Waived that Privilege

       Although many of Xcentric’s redactions based on claimed attorney-client privilege do not

have a sufficient basis under the law, for others, Xcentric waived its privilege. The attorney-

client privilege “is lost if the client discloses the substance of an otherwise privileged

communication to a third party” because “[a]ny voluntary disclosure by the client is inconsistent

with the attorney-client relationship and waives the privilege.” In re Qwest Communs. Int’l, 450
        Case 6:18-cr-10099-EFM Document 125 Filed 08/16/19 Page 8 of 14




F.3d 1179, 1185 (10th Cir. 2006) (citations and quotation marks omitted). Additionally, “[a]

party waives the attorney-client privilege if it discloses the substance of an otherwise-privileged

communication.” Sprint Communs. Co., L.P. v. Comcast Cable Communs., LLC, No. 11-2684-

JWL, 2017 U.S. Dist. LEXIS 26271, at *10 (D. Kan. Feb. 23, 2017).

       Federal Rule of Evidence 502(a) supplies the test for this so-called subject-matter waiver

of privilege:

       When the disclosure is made in a federal proceeding or to a federal office or agency
       and waives the attorney-client privilege or work-product protection, the waiver
       extends to an undisclosed communication or information in a federal or state
       proceeding only if:

       (1) the waiver is intentional;

       (2) the disclosed and undisclosed communications or information concern the same
       subject matter; and

       (3) they ought in fairness to be considered together.

As courts in the District of Kansas have acknowledged, “much remains unsettled” around Rule

502(a) because the Tenth Circuit has yet to provide a definitive reading of the Rule. United

States v. Broombaugh, No. 14-40005-10-DDC, 2017 U.S. Dist. LEXIS 98305, at *11 (D. Kan.

June 26, 2017). Accordingly, there is no “bright line test” for waiver under Rule 502(a). Leftwich

v. City of Pittsburg, No. 16-2112-JWL, 2017 U.S. Dist. LEXIS 99009, at *3 (D. Kan. June 27,

2017). But the focus is on the “ultimate question of fairness” to the party requesting allegedly

privileged materials. Sprint Communs. Co. L.P. v. Comcast Cable Communs. LLC, No. 11-2684-

JWL, 2014 U.S. Dist. LEXIS 99257, at *18 (D. Kan. July 22, 2014).

       In this case, Xcentric has waived any privilege claim as to the following documents:

       •   XCV Pistotnik000165: Xcentric disclosed the subject of an email, “Advertiser
           asking to be removed,” but redacted part of the subject line and the body of the
           email.
        Case 6:18-cr-10099-EFM Document 125 Filed 08/16/19 Page 9 of 14




       •   XCV Pistotnik000232, 000238, and 000244: Xcentric disclosed an entire email
           exchange with its attorneys but redacted a single email in that chain; the entirety
           of the email chain ought in fairness be considered together.

       •   XCV Pistotnik002681-002684: Xcentric disclosed an email “[r]eport” from
           October 14, 2015, sent on October 19 to the FBI from adam@ripoffreport.com,
           but redacted emails from October 15 with subjects like “draft report of events.”
           These emails, which appear to concern the same subject matter, ought in
           fairness be considered together.

Xcentric should have to produce unredacted copies of the above documents.

       4. Xcentric Should be Ordered to Produce Information Redacted on a Claim of
          Attorney Work Product where It Has not Met its Burden of Proof.

       Xcentric withheld information from at least 227 pages of discovery on claims of attorney

work product. As with the attorney-client privilege, the party asserting work-product objections

bears the burden to show the work-product doctrine applies. Boyer, 162 F.R.D. at 688. The

objecting party only meets its burden “by an evidentiary showing based on competent evidence,”

and the burden “cannot be ‘discharged by mere conclusory or ipse dixit assertions.’” Nat’l Union

Fire Ins. Co., 159 F.R.D. at 567.

       Here, Xcentric supplied no evidentiary basis for the following work-product objections:

       •   XCV Pistotnik001433: The log only says, “Communication between Xcentric
           attorneys; legal analysis.”

       •   XCV Pistotnik001254 and 001442: The privilege log says, “Internal legal
           department notes/analysis.”

       •   XCV Pistotnik001621: The log only says, “Communication between Xcentric
           attorneys; legal analysis.”

       •   XCV Pistotnik001818-001821: The log simply says, “Attorney correspondence
           with legal analysis.”

       •   XCV Pistotnik001834-001836, 001848-001850, 001856-001861, and 001884-
           001903: Xcentric’s privilege log just says, for these completely redacted
           documents, “Attorney/client communications and attorney work product
           related to production response to subpoena.”
        Case 6:18-cr-10099-EFM Document 125 Filed 08/16/19 Page 10 of 14




        •     XCV Pistotnik002027-002028, 002033-002034, 002044, and 002046: The log
              only says, in conclusory fashion, “Legal impressions/Attorney Work Product.”

        •     XCV Pistotnik002687-002688: The privilege log describes the documents as
              “Emails between attorneys Adam Kunz and Maria Speth re: Pistotnik
              investigation.” Yet the log gives no other indication that work-product
              protections apply.

        •     XCV Pistotnik003020-003288, 003290-003317, 003319-003367, 003386-
              003403, 003531-003533, 003538-003543, 003555-003558, 003563-003575,
              003610-003614, 003623-003629, 003633-003650, 003663-003717, and
              003789-003880: The log simply says, for these removed documents, “emails
              between client and legal department/attorneys re case matters/strategy.”

        •     XCV Pistotnik003884-003904: Xcentric’s privilege log only says, “Emails
              between client and legal department/attorneys re issues with the Victim
              Notification System (VNS) and related discussions.”

No evidentiary showing supports any of these conclusory assertions of work-product protections.

This Court should compel Xcentric to produce unredacted copies of the above documents.

        5. Xcentric Should be Ordered to Produce Documents Redacted on Claims of
           First-Amendment Protection.

        Xcentric withheld information from at least 136 pages of the discovery on claims it is

protected by the First Amendment. Indeed, the First Amendment does apply to discovery orders.

See Heartland Surgical Specialty Hosp., LLC v. Midwest Div., Inc., No. 05-2164-MLB-DWB,

2007 U.S. Dist. LEXIS 19475, at *13 (D. Kan. Mar. 16, 2007); Grandbouche v. Clancy, 825

F.2d 1463, 1466 (10th Cir. 1987). In particular, “the Supreme Court has recognized a privilege,

grounded in the First Amendment right of association, not to disclose certain associational

information when disclosure may impede future collective expression.” In re Motor Fuel

Temperature Sales Practices Litig., 641 F.3d 470, 479 (10th Cir. 2011). But the party claiming

the privilege “bears the burden to make a prima facie showing of the privilege’s applicability.”

Id. at 488.
       Case 6:18-cr-10099-EFM Document 125 Filed 08/16/19 Page 11 of 14




       The Tenth Circuit has not specified what proof is required to make such a prima facie

showing, but at a minimum, the party claiming the privilege probably must offer more than a

single, unsworn affidavit in support of the claim. See id. at 491. By contrast, a party makes a

prima facie showing by offering “proof of a chilling effect,” like affidavits that describe group

harassment plus a group’s reluctance to associate. See id. (collecting cases). After an objecting

party meets its prima facie burden, the Courts engage in a balancing test using the following

factors: “(1) the relevance of the evidence; (2) the necessity of receiving the information sought;

(3) whether the information is available from other sources; and (4) the nature of the

information.” Heartland Surgical Specialty Hosp., LLC v. Midwest Div., Inc., No. 05-2164-

MLB-DWB, 2007 U.S. Dist. LEXIS 19475, at *14 (D. Kan. Mar. 16, 2007); see also

Grandbouche, 825 F.2d at 1466.

       Here, Xcentric has not even offered an unsworn affidavit in support of its many First

Amendment privilege claims. Rather, in its privilege log it states, without explanation, that it has

redacted the following documents “on First Amendment grounds”: XCV Pistotnik002084-

002101, 002156, 002174-002191, 002246, 002252-002269, 002315, and 002318 (IP addresses);

002406-002424 (“Name and contact information of person who wrote to the Legal

Department”); 002647-002658, 002722-002739, 002794, 002818-002835, 002890, 002896-

002913, 002973, 002983-002986, and 002992-002997 (“IP addresses of people who viewed

Pistotnik reports”). These conclusory claims of First Amendment privilege do not even approach

the prima facie showing required under Tenth Circuit precedent. See In re Motor Fuel

Temperature Sales Practices Litig., 641 F.3d at 488. Xcentric should have to produce unredacted

copies of these documents. Should the Court allow Xcentric to provide supplemental information
        Case 6:18-cr-10099-EFM Document 125 Filed 08/16/19 Page 12 of 14




to meet its prima facie burden, Dorsett requests leave to show the court how, with respect to the

different documents, the above factors weigh in his favor.

       6. Xcentric Should be Ordered to Reveal the Sender Information for Emails for
          which the Body of the Email Was Produced.

       Xcentric withheld the “sender” information from approximately 50 emails, the body of

which was produced. This was discussed at the last status conference. If Xcentric has produced

the body of emails related to the claims being made in this prosecution, Dorsett is entitled to

know who sent the email. This is important because several such emails contain additional

exculpatory information. Without knowing who sent the email, Dorsett would be unable to call

that person as a witness at trial. Dorsett requests only the person’s name; the person’s email

address is unnecessary. These emails appear at pages XCV Pistotnik000062, 000064, 000374

(first name only, email is blacked out), 000434, 000625, 000644, 000688, 000736, 000769,

000770-000772, 000785, 000793, 000818, 000847, 0001243, 001244, 001254, 001442, 001630,

001646, 001652, 001665, 001672, 001679, 001686, 001693, 001702, 001709, 001723, 001730,

001741, 001748, 001755, 001771, 002004, 002060, 002061, 002062, 002333, 002335, 002339,

002411, 002412, 002665, 002951, 003006, 003007, 003008, 003009, 003011, 003015, and

003906. To the extent Xcentric claims this information is protected by the attorney-client

privilege, it has waived that privilege (as discussed in 3, above).

       7. Xcentric and Chandler Should be Ordered to Produce Information Related to
          Their Allegedly Damaged Equipment.

       Finally, Dorsett requests that Xcentric and Chandler be ordered to produce the items

requested by Dorsett’s computer expert, Tami Loehrs of Loehrs Forensics, that relate to what

impact the emails could have had on their respective systems. For its part, Chandler has stated

the information requested is available and would not pose a security risk because it is not using
         Case 6:18-cr-10099-EFM Document 125 Filed 08/16/19 Page 13 of 14




that equipment. Carl Ingram, a representative of Chandler, has since provided some, but not all,

of the requested information through a supplemental declaration. But Xcentric has provided no

information about the computers that received the emails. This is important because different

computers have different capacities for processing and storing information. For Ms. Loehrs to

render her opinions in this case, she needs the requested information, and neither Xcentric nor

Chandler have claimed Ms. Loehrs can render her opinions without this it. Xcentric and

Chandler should have to produce this information so Ms. Loehrs can prepare her expert opinions

for trial.

                                         CONCLUSION

         This Court’s discovery orders have forced Xcentric Ventures, LLC (Xcentric) and

Chandler Automated Systems, LLC (Chandler)—the self-proclaimed victims in this case—to

reveal material, exculpatory information that they had not shared with the government before this

case was charged. The information disgorged from Chandler shows the damages it claims to

have suffered were manufactured for the purposes of inducing a law-enforcement entity to

pursue criminal charges.

         Defendant David Dorsett asks that this Court order Xcentric and Chandler to continue

following these discovery orders, along with relevant precedent and rules, and disclose the

information requested in this motion. With Xcentric’s true motivation known, Dorsett has no

reason to believe he will obtain any of this information without this Court’s involvement.

         Dorsett respectfully prays that his motion be granted. Should this Court wish to review

any of the documents referenced in this motion, Dorsett will provide them at this Court’s

direction in accordance with the Protective Order.
       Case 6:18-cr-10099-EFM Document 125 Filed 08/16/19 Page 14 of 14




                                             s/ Edward L. Robinson
                                             Edward L. Robinson, #22043
                                             Robinson Law Firm, LLC
                                             200 N. Broadway, 5th Floor
                                             Wichita, KS 67202
                                             (316) 260-9771 Tel
                                             (316) 462-9530 Fax
                                             erobinson@robinsonlawks.com
                                             Attorney for David Dorsett
                                CERTIFICATE OF SERVICE

       On August 16, 2019, I uploaded this document with the Clerk of the District Court using

the CM/ECF system, which will send a notice of filing to all counsel of record.

                                             /s/ Edward L. Robinson
                                             Edward L. Robinson
